        Case 9:21-cv-00203-LEK Document 12 Filed 05/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

THOMAS CARL BRUNI

                       Petitioner,
       -against-                                                     9:21-CV-0203 (LEK)

SHERIFF CRAIG APPLE,

                       Respondent.


                                     DECISION AND ORDER

I.     INTRODUCTION

       Petitioner Thomas Bruni seeks federal habeas relief pursuant to 28 U.S.C. § 2254. See

Dkt. No. 1 (“Petition”). Petitioner also filed additional submissions and exhibits in support of

his Petition, as well as a motion for appointment of counsel and a properly certified application

to proceed in forma pauperis (“IFP”). See Dkt. Nos. 1-1–1-4; 2; 4; 6–7; 9.

II.    BACKGROUND

       On April 23, 2021, the Court issued an order granting Petitioner’s IFP application,

directing him to submit an amended petition, and denying all other requested relief. See Dkt.

No. 10 (“April Order”). The April Order identified and discussed the deficiencies which any

amended petition needed to cure. Id. at 3–5. Specifically, Petitioner was required to (1) specify

“each ground [he] wishes to raise in his habeas petition, and the facts supporting each ground;

(2) [identify] whether any state criminal proceedings are pending and, if so, the procedural

posture of such proceedings; and (3) [detail] if and how [he] has exhausted his state court

remedies.” Id. at 5.



III.   DISCUSSION
        Case 9:21-cv-00203-LEK Document 12 Filed 05/13/21 Page 2 of 3




       In compliance with the April Order, Petitioner timely submitted an amended petition.

See Dkt. No. 11 (“Amended Petition”). However, the Amended Petition failed to cure any of

the deficiencies identified by the April Order, and the Court therefore dismisses it pursuant to

Rule 4 of the Rules Governing Section 2254 Cases. First, Petitioner was asked to specify each

ground he wished to raise and the facts supporting them. Much like the Petition, the content of

the Amended Petition is difficult to decipher. As previously stated by the Court in the April

Order, “[t]he Court will not speculate on the grounds being advanced by Petitioner.” April

Order at 3. Second, Petitioner did not clarify the procedural posture of his state criminal

proceedings. However, Petitioner did state that he is “charged with [four counts of third-

degree] burglary and one [count of] felony criminal mischief” and has “not [been] convicted of

any pending charge[s].” Am. Pet. at 3.

       Petitioner cited to a state court case, People v. Bruni, 67 Misc. 3d 254 (Albany Co. Ct.

2020). This decision regarded a counseled state habeas petition seeking Petitioner’s release or,

in the alternative, confining him to a hospital for purposes of conducting Petitioner’s

competency examination pursuant to Criminal Procedure Law § 730. Id. at 255. The County

Court denied the petition, holding that despite recent bail reform, Petitioner’s continued remand

for purposes of conducting a competency exam was permitted. Id. at 256–57.

       Petitioner references § 730 competency hearings throughout the Amended Petition,

see Am. Pet. at 3, 8, and claims he is not incapacitated, id. at 13. Petitioner also indicates that

the April Order “greatly strengthens [his] Court of Appeals submission.” Am. Pet. at 4. Further,

Petitioner discusses his briefing schedule for his speedy trial motion, and it appears that a

decision on this issue has not been issued. Id. at 6. This, in conjunction with Petitioner’s prior


                                                  2
        Case 9:21-cv-00203-LEK Document 12 Filed 05/13/21 Page 3 of 3




statements, suggest that Petitioner’s criminal proceedings are still pending; therefore, this Court

is barred from considering the Amended Petition. See April Order at 3–4. Petitioner also

indicates that this action is “unconventionally pre-mature,” stating that his “intentions were

more to put the federal courts on alert[.]” Am. Pet. at 3–4.

       Finally, Petitioner failed to outline how he has exhausted his state court remedies, likely

because those proceedings are ongoing.

IV.    CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that the Amended Petition (Dkt. No. 11) is DISMISSED without

prejudice pursuant to Habeas Rule 4; and it is further

       ORDERED, that the Clerk shall serve a copy of this Decision and Order on Petitioner

in accordance with the Local Rules.

IT IS SO ORDERED.

DATED:         May 13, 2021
               Albany, New York




                                                 3
